BIJUR, J.
[1, 2] Plaintiff sues for damages caused by the failure of defendant to deliver certain goods. The letters in evidence, which constituted the contract between the parties, do not, as I read them, indicate any place of delivery. Consequently section 124 of the Personal Property Law applies, and makes the place of delivery the seller’s (appellant’s) place of business, and as plaintiff respondent did not call for the goods, there was no breach of contract by defendant. Moreover, without a tender of the purchase price (which was not made) respondent had not placed defendant in default. British. Aluminum Co., Ltd., v. Trefts, 163 App. Div. 184, 148 N. Y. Supp. 144.
Judgment reversed, with costs, 'and complaint dismissed. All concur.